 1   Bountiful Law, PLLC
     4620 200th Street SW, Ste D
 2   Lynnwood, WA 98036
 3   Telephone: (425) 775-9700
     Facsimile: (425) 645-8088
 4

 5
                            IN THE UNITED STATES BANKRUPTCY COURT
 6                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7
     In re:                                            Chapter 11
 8
     V.S. INVESTMENT ASSOC., LLC,                      NO. 20-11541
 9

10
                                                       DECLARATION OF VALENTIN
11                                                     STELMAKH IN SUPPORT OF MOTION
                                                       FOR ORDER APPROVING SALE OF
12                                                     REAL PROPERTY FREE AND CLEAR
                                                       OF LIENS
13                       Debtor(s).
14
     I, Valentin Stelmakh, declare:
15

16            1.      I am a member of V.S. Investment Assoc., LLC, a Washington limited liability

17 company. I am over the age of 18 years and am competent to testify herein. I am authorized to

18 make this declaration, and do so from my own personal knowledge in support for the Motion for

19
     Order Approving Sale of Real Property Free and Clear of Liens filed by V.S. Investment Assoc.,
20
     LLC (“V.S. Investment”) in the above-captioned chapter 11 proceedings.
21
              2.      V.S. Investment owns real property commonly known as 2467 S College Street,
22

23 Seattle, WA 98144. This property is one of a four-unit real estate development project completed

24 by the Debtor on or around January 2020.

25

26
        Declaration
                                                                    Bountiful Law, PLLC
27                                                                 4620 200th St. SW, Ste D
                                                                    Lynnwood, WA 98036
28                                                            (425)775-9700; Fax (425)633-2465



     Case 20-11541-CMA          Doc 73-2     Filed 09/03/20   Ent. 09/03/20 18:19:42        Pg. 1 of 20
 1              3.    All four units of the project are encumbered by the following liens in order of
 2 priority:

 3
     Creditor                               Recording Date                         Approx Amount Due
 4   BRMK Lending, LLC                      4/21/2016                              $4,236,395.95
 5   Paul Greben                            1/16/2020                              $ 598,500.00
 6                                          1/21/2020 amended

 7   Ecocline Exc. & Utilities LLC 1/30/2020                                       $ 137,205.00
     The amount listed for BRMK Lending, LLC is based on the creditor’s proof of claim filed in this
 8

 9   case. V.S. Investment disagrees with this amount and intends to object to the proof of claim.

10              4.    On October 21, 2019, I received an offer from Paul W. Riehle and Jenny Ting

11 Riehle to purchase the subject property for $625,000.00. (See ECF No 27-3, Declaration of Stuart

12
     Heath, Exhibit C). At that time, I believed the offer was lower than market value. However, I
13
     accepted this offer on behalf of V.S. Investment after being pressured by representatives of BRMK
14
     Lending, LLC who ensured me it would accept a lesser amount in full satisfaction of its lien.
15
                5.    Shortly after accepting the offer, representatives of BR MK Lending, LLC told me
16

17 it needed to put V.S. Investment into a receivership so it could cancel the real estate contract. A

18 receiver was eventually appointed in King County Superior Court Case No. 20-20-01947-2 SEA.

19
                6.    On May 21, 2020, on behalf of V.S. Investment, the receiver entered into a real
20
     estate purchase and sale agreement for the subject property with Ahmet and Stephanie Gurbuz.
21
     (See ECF No. 27, Declaration of Stewart Heath). The offer accepted by the receiver was $625,000.
22

23              7.    V.S. Investment filed this case May 29, 2020 primarily to stop the receiver from

24 selling assets of the company for less than market value.

25

26
        Declaration
                                                                      Bountiful Law, PLLC
27                                                                   4620 200th St. SW, Ste D
                                                                      Lynnwood, WA 98036
28                                                              (425)775-9700; Fax (425)633-2465



     Case 20-11541-CMA           Doc 73-2     Filed 09/03/20     Ent. 09/03/20 18:19:42       Pg. 2 of 20
 1             8.     On June 30, 2020, V.S. Investment engaged the services of Shawn Perry as real
 2 estate agent for the bankruptcy estate. This court approved the application to appoint Shawn on

 3
     July 2, 2020. Shawn listed the property for sale the same day.
 4
               9.     On August 30, 2020, I received an offer to purchase for $749,950.00 from Srinath
 5
     Subramanyam Venigandla and Laskshmi Sindura Nadella. A true and correct copy of said
 6

 7 agreement is attached to this declaration as Exhibit A and incorporated herein by reference. This is

 8 $124,950 more than any previous offer received. I believe this offer to be the best offer for the

 9 property.

10
               10.    V.S. Investment is seeking authority to sell said property free and clear of liens,
11
     and to pay first position Deed of Trust of BRMK Lending, LLC, remaining proceeds after all costs
12
     of closing, including real estate commissions, taxes, United States Trustee fees and other closing
13
     costs.
14

15            I certify under penalty of perjury according to the laws of the United States of America the

16 foregoing is true and correct to the best of my knowledge.

17            Dated this 3rd day of September, 2020
18
                                                     By: /s/ Valentin Stelmakh
19                                                   Valentin Stelmakh, Member
                                                     V.S. Investment Assoc., LLC
20

21

22

23

24

25

26
        Declaration
                                                                       Bountiful Law, PLLC
27                                                                    4620 200th St. SW, Ste D
                                                                       Lynnwood, WA 98036
28                                                               (425)775-9700; Fax (425)633-2465



     Case 20-11541-CMA           Doc 73-2     Filed 09/03/20      Ent. 09/03/20 18:19:42       Pg. 3 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 4 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 5 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 6 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 7 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 8 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 9 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 10 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 11 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 12 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 13 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 14 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 15 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 16 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 17 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 18 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 19 of 20
Case 20-11541-CMA   Doc 73-2   Filed 09/03/20   Ent. 09/03/20 18:19:42   Pg. 20 of 20
